In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so *342much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated April 19, 2004, as denied its motion for an order of seizure.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendant failed to satisfy its burden of establishing “both a likelihood of success in the action and the absence of a valid defense to its claim” (Orix Credit Alliance v Grace Indus., 232 AD2d 537 [1996]; see Stoll Am. Knitting Mach, v Creative Knitwear Corp., 5 AD3d 586, 587 [2004]; Zweng v Thompson, 283 AD2d 641 [2001]), the Supreme Court properly denied its motion for an order of seizure (see CPLR 7102 [d]).
The parties’ remaining contentions are without merit (see Shaheen v Webster Realty Assoc., 16 AD3d 663 [2005]; J & A Vending v J.A.M. Vending, 303 AD2d 370, 374 [2003]). Florio, J.P., S. Miller, Krausman and Spolzino, JJ., concur.